—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion to dismiss plaintiffs’ action based upon the failure of the summons with notice to comply with CPLR 305 (b). "While the words 'personal injury’ may not apprise defendants of the precise legal theory behind plaintiffs’ case, they adequately apprise defendants of the 'nature of the action’ at this stage of the litigation” (Pilla v La Flor De Mayo Express, 191 AD2d 224; cf., Scaringi v Broome Realty Corp., 191 AD2d 223; Drummer v Valeron Corp., 154 AD2d 897, lv denied 75 NY2d 705). (Appeal from Order of Supreme Court, Cayuga County, Corning, J. — Dismiss Complaint.) Present — Green, J. P., Pine, Callahan, Doerr and Boehm, JJ.